     BRODSKY MICKLOW BULL & WEISS LLP
1
     Edward M. Bull III, State Bar No. 141966
 2   Kurt Micklow, State Bar No. 113974
     505 14TH Street, Suite 900
 3   Oakland, California 94612
     Telephone:    (510) 268-6180
 4
     Facsimile:    (510) 268-6181
 5
     Attorneys for Plaintiff
 6   SONIA MOUNTJOY
 7
     KEESAL YOUNG & LOGAN
 8   John D. Giffin, State Bar No.
     89608
 9   450 Pacific Avenue
     San Francisco, CA 94133
10
     Attorneys for
11   Defendants
     STAM SHIPPING SA
12   and
     ACER MARITIME, INC.,
13
14
15
                                    UNITED STATES DISTRICT COURT
16
17                                 EASTERN DISTRICT OF CALIFORNIA

18   SONIA MOUNTJOY                                    )   Case No.: 2:18-CV-00075-TLN-JDP
                                                       )
19                           Plaintiff,                )   STIPULATION AND ORDER
20   vs.                                               )   REGARDING MEDIATION
                                                       )
21   STAM SHIPPING SA; ACER MARITIME,                  )
                                                           COMPLETION DATE
     INC., in personam; M/V CASSIOPEIA STAR, )
22   her engines, tackle, furniture, apparel, etc., in )
23   rem; DOES 1-10                                    )
                                                       )
24                           Defendants.               )
                                                       )
25                                                     )
26                                                     )

27
28

                                                         1
     _________________________________________________________________________________________________________
     STIPULATION AND ORDER                                                Case No 2:18-CV-00075-TLN-JDP
            Plaintiff SONIA MOUNTJOY and Defendants STAM SHIPPING SA and ACER
1
 2   MARITIME, INC. (the “Parties”) hereby submit their Stipulation and Proposed Order Regarding

 3   Mediation Completion Date as follows:
 4
            WHEREAS the Court has set a deadline for the completion of a mediation in this case for
 5
     May 25, 2021 (See Order filed April 1, 2021, DOC 19); and
 6
 7          WHEREAS the parties are working to schedule a “global” mediation with the parties herein,

 8   and the parties to a companion worker’s compensation claim being prosecuted by Plaintiff under the
 9   Longshore and Harbor Workers Compensation Act (the “LHWCA); and
10
            WHEREAS the parties hereto have selected a mediator and had secured a mediation date of
11
     May 20, 2021; and
12
13          WHEREAS the parties have attempted to arrange for the participation of the employer in the

14   LHWCA compensation claim; and
15          WHEREAS counsel for the employer in the LHWCA compensation claim is not available to
16
     participate on the date selected; and
17
            WHEREAS the parties paries hereto have scheduling conflicts that prevent them from
18
19   participating in a mediation after May 25, 2021 (unitl June 21, 2021); and

20          WHEREAS the statutory right of the employer in a LHWCA compensation claim to recover
21
     its lien for past benefits paid (currently exceeding $600,000 in the present action) from any recovery
22
     from any third party, and its right to grant or withhold its consent to any settlement of any third-
23
     party civil actions under the LHWCA, make it critical in such cases that the parties to both cases
24
25   participate in any mediation or other settlement process:
26          WHEREFORE the Parties stipulate, and hereby respectfully request that the Court allow the
27
     parties thirty (30) additional days (until June 25, 2021) to complete a global mediation.
28

                                                         2
     _________________________________________________________________________________________________________
     STIPULATION AND ORDER                                               Case No 2:18-CV-00075-TLN-JDP
            SO STIPULATED:
1
 2   DATED: May 18, 2021                            BRODSKY MICKLOW BULL & WEISS LLP

 3                                                          By /s/ Edward M. Bull III
                                                                   Edward M. Bull III
 4
                                                                   Kurt Micklow
 5
                                                    Attorneys for Plaintiff
 6                                                  SONIA MOUNTJOY
 7
 8   DATED: May 18, 2021                            KEESAL YOUNG & LOGAN
 9                                                          By /s/ John D. Giffin
10                                                             John D. Giffin

11                                                  Attorneys for Defendants
                                                    STAM SHIPPING SA and
12                                                  ACER MARITIME, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
     _________________________________________________________________________________________________________
     STIPULATION AND ORDER                                                Case No 2:18-CV-00075-TLN-JDP
                                                    ORDER
1
 2
 3          Given that the parties plan to complete a global mediation before trial, and the statutorily
 4
     mandated need for the participation of the non-party workers’ compensation paying employer, the
 5
     Court finds that good cause exists to grant the parties 30 additional days (until June 25, 2021) to
 6
 7   complete a global mediation.

 8
     IT IS SO ORDERED.
 9
10   DATED: May 19, 2021
                                                                    Troy L. Nunley
11                                                                  United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         4
     _________________________________________________________________________________________________________
     STIPULATION AND ORDER                                                Case No 2:18-CV-00075-TLN-JDP
